UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4773



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CORNELIUS DANIELS, a/k/a Big Worm,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:05-cr-00135)


Submitted:   December 21, 2006             Decided:   January 4, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Reginald
I. Lloyd, United States Attorney, Columbia, South Carolina, Carlton
R. Bourne, Jr., Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a plea agreement, Cornelius L. Daniels pled

guilty to conspiracy to possess with intent to distribute 500 grams

or more of cocaine and 50 grams or more of cocaine base, in

violation of 21 U.S.C. §§ 841, 846 (2000).             The district court

sentenced Daniels to 292 months’ imprisonment.          Daniels appealed,

and counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), contending there are no meritorious issues for

appeal but seeking review of whether Daniels’ guilty plea was

knowing and voluntary. Although he received notice of his right to

file a pro se supplemental brief, Daniels did not file a brief.

The Government elected not to file a responsive brief.          We affirm.

            In the Anders brief, counsel recognizes the district

court substantially complied with the requirements of Fed. R. Crim.

P. 11 but suggests the court erred when it did not advise Daniels

of his right to persist in his initial plea of not guilty or

expressly discuss a waiver of appellate rights in Daniels’ plea

agreement.

            This Court generally reviews the adequacy of a guilty

plea proceeding de novo.     See United States v. Damon, 191 F.3d 561,

564   n.2   (4th   Cir.   1999).     Any    variance   from   the   Rule   11

requirements that does not affect the substantial rights of the

defendant is disregarded.          See Fed. R. Crim. P. 11(h); United

States v. DeFusco, 949 F.2d 114, 117 (4th Cir. 1991).                When a


                                    - 2 -
defendant fails to move to withdraw his guilty plea, but instead

raises the issue for the first time on appeal, we review for plain

error, and Appellant must show: (1) error; (2) that was plain;

(3) that affected his substantial rights; and (4) that the Court

should    exercise    its   discretion   to    notice   the   error.      United

States v. Martinez, 277 F.3d 517, 529, 532 (4th Cir. 2002).                   To

establish    his    substantial   rights      were   affected,   Daniels   must

demonstrate that absent the error, he would not have entered his

guilty plea.       Id. at 532.

            With these standards in mind and after careful review of

the record, we conclude any alleged error by the district court in

conducting the Rule 11 hearing did not affect Daniels’ substantial

rights.    We therefore find no plain error.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                    We

therefore affirm Daniels’ conviction and sentence.                 This court

requires that counsel inform Daniels, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Daniels requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                  Counsel’s

motion must state that a copy thereof was served on Daniels.




                                    - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -